 1   John D. O’Connor (SBN 54238)
         john@joclaw.com
 2   Jeffrey D. Kirk (SBN 113163)
         jeff@joclaw.com
 3   Jessica Shafer (SBN 297856)
         jessica@joclaw.com
 4   O’CONNOR AND ASSOCIATES
     201 Mission Street, Suite 710
 5   San Francisco, CA 94105
     Telephone: (415) 693-9960
 6   Facsimile: (415) 692-6537

 7   Attorney for Defendants
     RONALD D. MOORE, TANYA E. MOORE,
 8   KENNETH RANDOLPH MOORE, MAREJKA SACKS,
     ELMER LEROY FALK, ZACHARY M. BEST,
 9   MOORE LAW FIRM, a California Professional
     Corporation, MISSION LAW FIRM, a California
10   Professional Corporation, GEOSHUA LEVINSON,
     RICK D. MOORE, WEST COAST CASP
11   AND ADA SERVICES, a California Corporation,
     RONNY LORETO
12

13                               UNITED STATES DISTRICT COURT

14                    FOR THE EASTERN DISTRICT OF CALIFORNIA

15                                      FRESNO DIVISION
16
     FATEMEH SANIEFAR,                               Case No. 1:17-cv-00823-LJO-BAM
17
                 Plaintiff(s),                       ORDER APPROVING
18                                                   STIPULATION TO RESOLVE
     vs.                                             MOTION FOR PROTECTIVE
19                                                   ORDER [Dckt 77]
     RONALD D. MOORE, TANYA E.
20   MOORE, KENNETH RANDOLPH
     MOORE, MAREJKA SACKS, ELMER
21   LEROY FALK, ZACHARY M. BEST,
     MOORE LAW FIRM, a California
22   Professional Corporation, MISSION LAW
     FIRM, a California Professional
23   Corporation, GEOSHUA LEVINSON,
     RICK D. MOORE, WEST COAST CASP
24   AND ADA SERVICES, a California
     Corporation, RONNY LORETO,
25
                 Defendant(s).
26
27

28
                   Order Approving Stipulation to Resolve Motion for Protective Order
                                                   -1-
 1          Plaintiff, Defendants, and third-party ADA Inspector LLC have entered into a stipulation

 2   to resolve the Motion for Protective Order (Dckt. No. 77) regarding the subpoena issued by

 3   Plaintiff to ADA Inspector LLC.

 4          The Court having reviewed the stipulation, and for good cause appearing therein now

 5   rules as follows:

 6          IT IS HEREBY ORDERED that the stipulation to resolve the Motion for Protective

 7   Order be and is hereby APPROVED (Dckt. No. 85).

 8          IT IS FURTHER ORDERED that the Court will retain jurisdiction to decide any

 9   disputes arising under the stipulation to resolve Motion for Protective Order, including any

10   remedies provided by Federal Rules of Civil Procedure 11, 16, 26 and 37.

11
     IT IS SO ORDERED.
12

13      Dated:     October 3, 2018                                /s/ Barbara   A. McAuliffe        _
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                         Order Approving Stipulation to Resolve Motion for Protective Order
                                                         -2-
